Title: To James Madison from Thomas Jefferson, 14 February 1783 (first)
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Baltimore Feb. 14. 1783
Patsy putting the inclosed into my hands, obliges me to make a separate letter of it, that while I give it the protection of your address I may yet pay it’s postage. I suspect by the superscription (which I saw before Majr Franks amended it) and by what I know of Patsy’s hierogliphical writing that miss Polly must get an interpreter from Egypt. be so good as to remind the ladies & gentlemen of the house of my affection for them. I am particularly obliged to Mr. Carrol for an introduction to his relation near this, with whom I have been able to pass agreeably some of my heavy hours. I shall write to E. Randolph on the subject of his going into the legislature and use my interest to promote it. I hope you will be there too when you can no longer be in any more important place. I am with sincere esteem Dr. Sir Your friend & servt
Th: Jefferson
